Citation Nr: 0612625	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  03-32 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a cervical spine 
disorder.

3.  Entitlement to service connection for a right shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

John Kitlas, Counsel

INTRODUCTION

The veteran served on active duty from June 1956 to April 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin, which denied the claims.

The record reflects that the veteran requested a hearing 
before personnel at the RO in conjunction with his appeal, 
and that such a hearing was scheduled for December 2004.  
However, the veteran failed to appear for this scheduled 
hearing.  Accordingly, his hearing request is deemed 
withdrawn.


FINDINGS OF FACT

1.  All reasonable development and notification necessary for 
the equitable disposition of the instant case have been 
completed.

2.  The veteran's current lumbar spine disorder, cervical 
spine disorder, and right shoulder disorder are not directly 
related to his active service.


CONCLUSION OF LAW

Service connection is not warranted for the veteran's current 
lumbar spine disorder, cervical spine disorder, and/or right 
shoulder disorder.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has an obligation to notify claimants what information or 
evidence is needed in order to substantiate a claim, as well 
as a duty to assist claimants by making reasonable efforts to 
get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

The United States Court of Appeals for Veterans Claims 
(Court) had held that adequate notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  Here, the RO provided the 
veteran with notification by correspondence dated in June and 
November 2001, both of which were clearly prior to the May 
2002 rating decision which is the subject of this case.  This 
correspondence addressed the requirements for a grant of 
service connection, informed the veteran of the evidence 
necessary to substantiate his claims, informed him of what 
information and evidence he must submit, what information and 
evidence will be obtained by VA, and indicated the need for 
the veteran to advise VA of or to submit any evidence in his 
possession that was relevant to the case.  As such, this 
correspondence fully complied with the notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), as well as the 
Court's holdings in Quartuccio, supra, and Pelegrini, supra.  
Moreover, there does not appear to be any allegation by or on 
behalf of the veteran that he has received inadequate notice, 
and/or has been prejudiced by the order of the events in this 
case.  In fact, he has actively participated in the 
processing of his claim, including submitting statements and 
medical evidence.  

The Board acknowledges that the Court held in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006), that 
the notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) applied to all five elements of a service 
connection claim, which include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Although the record does not reflect that the veteran was 
notified of the potential disability rating(s) and/or 
effective date(s) which may be assigned for his claimed 
disabilities, for the reasons stated below the Board has 
concluded that the preponderance of the evidence is against 
the establishment of service connection for these 
disabilities.  Therefore, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

All the law requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard, supra; Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  In view of the foregoing, the Board finds that the 
veteran was notified and aware of the evidence needed to 
substantiate his claims and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Accordingly, there is no further duty to notify.

In addition, the duty to assist the veteran has been 
satisfied in this case.  All available service medical 
records as well as VA and private medical records pertinent 
to the years after service are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claims.  Nothing in the record indicates the 
veteran has identified the existence of any other relevant 
evidence that has not been obtained or requested.  As noted 
in the Introduction, he failed to appear for the RO hearing 
scheduled for December 2004, and his hearing request is 
deemed withdrawn.  Moreover, he was accorded a VA medical 
examination in February 2002 which evaluated the disabilities 
that are the subject of this appeal.  VA has also assisted 
the veteran and his representative throughout the course of 
this appeal by providing them with both the aforementioned 
correspondence in June and November 2001, as well as the 
September 2003 Statement of the Case (SOC), which informed 
them of the laws and regulations relevant to the veteran's 
claims.  Accordingly, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.

The Board notes that it has thoroughly reviewed the record in 
conjunction with this case.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  Rather, the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, on the claim.  See 
Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting 
that the Board must analyze the credibility and probative 
value of the evidence, account for the evidence which it 
finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable 
to the claimant).  

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant. 
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert , 1 Vet. App. at 
54.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

The veteran has essentially contended that he has current 
disabilities of the lumbar spine, cervical spine, and right 
shoulder due to an injury(ies) incurred while on active duty.  
Further, he has indicated that he self-treated his problems 
after service.  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  The 
Board is not free to substitute its own judgment for that of 
such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991).  Here, nothing on file shows that the veteran has 
the requisite knowledge, skill, experience, training, or 
education to render a medical opinion.  See Espiritu, supra.  
Consequently, his contentions cannot constitute competent 
medical evidence.  38 C.F.R. § 3.159(a)(1).  Thus, while he 
is competent as a lay person to describe visible 
symptomatology, he is not competent to provide a medical 
diagnosis of either an in-service condition or current 
disability or to provide a competent medical opinion linking 
a current disability to service.

Initially, the Board notes that there is no indication of any 
treatment for cervical spine/neck problems in the service 
medical records.  Further, his neck was clinically evaluated 
as normal on his April 1958 release to inactive duty 
examination.  Moreover, there is no post-service medical 
evidence of such treatment until many years after his 
separation from active duty.  For example, records indicate 
he has received chiropractic treatment since at least 1978.  
A March 2001 statement notes that he received chiropractic 
treatment since at least the mid to late 1980s for chronic 
musculoskeletal condition, and there are multiple references 
in the treatment records to neck, as well as low back and 
right shoulder pain.  The absence of competent medical 
findings of the claimed disability(ies) for many years after 
active service is probative evidence against the claim.  See 
Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); Forshey v. 
West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002).

The Board acknowledges that the veteran's service medical 
records reflect that he was treated for both low back and 
right shoulder problems while on active duty.  For example, 
records dated in November 1957 diagnose muscle sprain of the 
right scapular area.  With respect to the lumbar spine, X-
rays conducted in July 1956 showed no significant bony 
abnormality.  An additional, undated radiographic report 
found negative lumbosacral spine films.  Moreover, records 
dated in March and April 1958 indicate treatment for 
lumbosacral strain from attempting to lift a heavy object in 
the performance of his duties.  Nevertheless, both his upper 
extremities and spine were clinically evaluated as normal on 
his April 1958 release to inactive duty examination.  
Further, there is no post-service medical evidence 
documenting treatment for such problems until many years 
after service.  As noted in the preceding paragraph, the 
records on file indicate chiropractic treatment for 
musculoskeletal problems since approximately 1978, 
approximately 20 years after his separation from service.  A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as 
evidence of whether an injury or a disease was incurred in 
service which resulted in any chronic or persistent 
disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000).

The Board further notes that no competent medical opinion is 
of record which relates any of the current disabilities of 
the lumbar spine, cervical spine, and/or right shoulder to 
active service.  In February 2002, the veteran underwent a VA 
joints examination at which it was noted, in part, that X-
rays of the cervical spine demonstrated significant 
degenerative disc disease, especially at C4/5, but also with 
some mild degenerative disc disease at C5/6 and C6/7.  X-rays 
of the right shoulder were, overall, normal with the 
exception of some mild degenerative disease in his 
acromioclavicular joint.  Finally, X-rays of the lumbar spine 
demonstrated significant moderate to severe degenerative disc 
disease at L4/5 with a near collapse of his disc space height 
at that level, among other things.  However, the examiner 
commented that the veteran's clinical and radiographic 
picture was certainly not completely clear as how to 
correlate one with the other.  Nevertheless, the examiner 
opined that it was "NOT" likely that the veteran's current 
conditions were related to his military service.

The Board is cognizant of the fact that the veteran's 
representative asserted in an April 2006 statement that the 
February 2002 VA examiner's opinion was inadequate.  However, 
the examiner's opinion was based upon both an examination of 
the veteran and review of the records.  Granted, it does not 
appear that this examiner specifically stated that the claims 
file was reviewed, but did note the fact that there was 
documentation from both March and April 1958 documenting an 
injury to the low back.  Thus, this indicates that the 
examiner at least reviewed the service medical records.  
Consequently, the Board finds that the examiner had an 
adequate foundation upon which to base his conclusions.  
Although the examiner did not provide a detailed rationale in 
support of his opinion that the current disabilities were 
"NOT" related to active service, this does not change the 
fact that this opinion is the only competent medical opinion 
of record to address the etiology of the claimed 
disabilities.  No competent medical opinion is of record 
which refutes that of the February 2002 VA examiner.  
Therefore, the Board must find that the preponderance of the 
competent medical evidence reflects that the veteran's 
current disabilities of the lumbar spine, cervical spine, and 
right shoulder are not directly related to his period of 
active duty.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim, and it 
must be denied.  As the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application in the instant case.  See generally Gilbert, 
supra; see also Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Entitlement to service connection for a lumbar spine disorder 
is denied.

Entitlement to service connection for a cervical spine 
disorder is denied.

Entitlement to service connection for a right shoulder 
disorder is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


